Citation Nr: 1801323	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  17-38 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The Veteran was afforded a VA audiological examination in April 2016.   The examination report documented a diagnosis of bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss is less likely than not caused by or a result of an event in military service.  For support, the examiner stated that the Veteran's entrance and separation examinations revealed hearing within normal limits.  In addition, the examiner noted that the "Veteran's MOS has a low probability of noise exposure and there has been over 47 years since military." 

The April 2016 VA examiner did not offer an adequate explanation for why the Veteran's reported noise exposure in service is not related to his current condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  To the extent that the examiner relied on the results of the Veteran's separation audiogram to support their conclusion, the Board notes that hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Therefore, an additional VA opinion is needed on remand.  Barr v. Nicholson, 21 Vet. App. 303, 310   (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with any VA treatment records relevant to the Veteran's claim from January 2016 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to a VA audiologist for review. 

In rendering the opinions detailed below, please discuss the significance of the in-service noise exposure the Veteran has described, specifically the July 2017 VA Form 9 regarding exposure to aircraft noise.  Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the opinions. 

The audiologist should review the claims file and respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is related to his period of active duty service or that a hearing loss disability manifested within a year of his separation from service?  Please explain why or why not, keeping in mind that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find that there is no nexus to service.  Rather, the salient question is whether any incident of service, caused a current hearing loss disability even though it may have been initially diagnosed years after his discharge from service.

In issuing your opinion, please specifically consider and discuss the Veteran's July 2017 report of in-service exposure, without hearing protection, to aircraft noise.

A discussion of the underlying reasons for any opinion expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




